UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6844


JOSEPH LEE PERRY,

                     Plaintiff - Appellant,

              v.

FRANK L. PERRY; W. DAVID GUICE; GEORGE SOLOMON; KENNETH
LASSITER; CARLTON JOYNER; PAUL G. BUTLER, JR.; WILLIS J. FOWLER;
JAMES L. FORTE; DANNY G. MOODY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03290-FL)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Joseph Lee Perry, Appellant Pro Se. Alex Ryan Williams, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Lee Perry seeks to appeal the district court’s orders denying relief on his 42

U.S.C. § 1983 complaint and denying his motions for leave to file an amended complaint

and to alter or amend the judgment. We dismiss in part and affirm in part.

       Perry’s notice of appeal was due no more than 30 days after the entry of the district

court’s final judgment or order, Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed.

R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). The district court’s order

granting summary judgment to the Defendants was entered on the docket on March 29,

2019. Perry’s notice of appeal was filed, at the earliest, on April 28, 2020. Thus, Perry’s

appeal from the March 29, 2019, order is untimely, and we dismiss his appeal from this

order for lack of jurisdiction.

       Perry also appeals the district court’s orders: (1) denying his motion for leave to file

an amended complaint, and (2) denying his motion to alter or amend the judgment, Fed. R.

Civ. P. 59. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Perry v. Perry, No. 5:16-ct-03290-FL

(E.D.N.C. Mar. 27, 2020; June 8, 2020). We deny Perry’s motion for appointment of

counsel and we dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED IN PART,
                                                                          AFFIRMED IN PART
                                                2